DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 4/27/2020. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.
Therefore, the “plurality of water distribution ports” which are “evenly distributed in a circumferential direction on the edge of the lower surface of the top flange” (see claim 1, limitation 8) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Therefore, “any bulge of the cycle is located on the central surface of the water distribution groove” (see claim 8, limitation 3, lines 1-2) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a gap” in limitation 10, line 2.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “gap” of limitation 9; or another “gap”. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “gap” in limitation 10, line 2 has been interpreted as a “second gap”.
Note: Applicant could overcome this rejection by amending claim 1, limitation 10, line 2 to recite “a second gap”.
Claim 1 recites the limitation “the gap” in limitation 12, line 2.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “gap” of limitation 9; the “gap” in limitation 10, line 2; or another “gap”. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “gap” in limitation 12, line 2 has been interpreted as the “gap” in limitation 10, line 2.
Note: Applicant could overcome this rejection by amending claim 1, limitation 12, line 2 to recite “the second gap”.
Claim 1 recites the limitation “a gap” in limitation 13, line 2.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “gap” of limitation 9; the “gap” in limitation 10, line 2; the “gap” limitation 12, line 2; or another “gap”. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “gap” in limitation 13, line 2 has been interpreted as a “third gap”.
Note: Applicant could overcome this rejection by amending claim 1, limitation 13, line 2 to recite “a third gap”.
Claim 1 recites the limitation “the gap” in limitation 15, line 1.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “gap” of limitation 9; the “gap” in limitation 10, line 2; the “gap” limitation 12, line 2; the “gap” in limitation 13, line 2; or another “gap”. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “gap” in limitation 15, line 1 has been interpreted as the “gap” of limitation 13, line 2.
Note: Applicant could overcome this rejection by amending claim 1, limitation 15, line 1 to recite “the third gap”.
Claim(s) 5 recite(s) the limitation “a seal ring groove for mounting the inner and the outer seal rings” in page 27, lines 37-38.
This limitation is unclear. Are both the inner and outer seal rings mounted in the same “a seal ring groove”? Are there two different “a seal ring groove”? Is the claim limitation directed at an inner seal ring groove for mounting the inner seal ring; and an outer seal ring groove for mounting the outer seal ring?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “a seal ring groove for mounting the inner and the outer seal rings” in page 7, lines 37-38 has been interpreted as the “an inner and outer seal ring grooves for mounting the inner and the outer seal rings, respectively”.
Note: Applicant could overcome this rejection by amending claim 5 to recite “an inner and outer seal ring groove for mounting the inner and the outer seal rings, respectively” or “a two seal ring grooves for mounting the inner and the outer seal rings” or “a first and second seal ring groove for mounting the inner and the outer seal rings, respectively”.
Claim 6 recites the limitation “the front side” in line 2.
There is insufficient antecedent basis for this limitation in the claim. As such, the claim is indefinite for failing to distinctly claim the invention.
Claim 6 recites the limitation “back side” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “a water distribution groove” in page 28, line 15.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “water distribution groove” of Claim 1, last line; or another “water distribution groove”. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “water distribution groove” in claim 6 has been interpreted as the “water distribution groove” of claim 1.
Note: Applicant could overcome this rejection by amending claim 6 to recite “the water distribution groove” or “a second water distribution groove”. However, some suggested amendments may not be supported in the originally filed disclosure.
Claim(s) 9 recite(s) the limitation “any bulge of the cycle is located on the central surface of the water distribution groove” in limitation 3, lines 1-2.
This limitation is unclear. Is the bulge located within the water distribution groove on the central surface? Is the bulge located in the same position angle as the central surface of the water distribution groove (see instant application, Figs. 1-2)?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “any bulge of the cycle is located on the central surface of the water distribution groove” in limitation 3, lines 1-2 has been interpreted as the “any bulge of the cycle and any central surface of the water distribution groove have the same position angle” of limitation 13, line 2.
Claim 9 recites the limitation “the water distribution groove” in page 29, line 17.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “water distribution groove” of Claim 1, last line; the “water distribution groove” in page 28, line 15; or another “water distribution groove”. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “water distribution groove” in claim 9 has been interpreted as the “water distribution groove” of claim 1.
Note: Applicant could overcome this rejection by amending claim 6 to recite “the water distribution groove” or “a second water distribution groove”; or amending claim 9 to recite “a third water distribution groove”. However, some suggested amendments may not be supported in the originally filed disclosure.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection. The dependent claims are rejected because “[a] claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.” MPEP § 608.01(n)III.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 20110240545 A1 by HEINE, in further in view of US Patent No. 4698154 to MOHN et. al.
Regarding claim(s) 1, HEINE teaches an apparatus, a disc tube reverse osmosis module (see Abstract “a spacer element for guiding a flow medium in apparatus for filtering and separating the flow medium by reverse osmosis”), comprising:
a tie-rod (see Fig. 1, a central clamping bolt 103),
a top flange (end disc 106),
an end flange (connection disc 105),
upper lock nuts (104),
lower lock nuts (111),
hydraulic-disc assemblies (Fig. 5),
membrane-cushions (membrane pillow filter element 13),
a water inlet (inlet line 109),
a concentrate receiving pipe (110) (see ¶ [0045] “The concentrated flow medium or retentate 15 reaches after flowing through the whole filter element stack in a meander-like fashion, an annular collection area which is formed around the connection disc 105 and flows from there to the outside via the outlet duct 110.”),
a permeate collector (111 around and above outlet port 112) (see Fig. 1, upper portion of item 111, annotated below) (see ¶ [0045] “the permeate finally exits along the central clamping bolt 103 and flows along the clamping bolt 103 to the permeate discharge opening 112 to the outside for further treatment.”),
a permeate receiving pipe (112) (permeate discharge opening 112 must be connected to an outlet pipe in order to remove the permeate from the apparatus) (see ¶ [0045], above), and
a pressure vessel (102) (a housing 102);
wherein:
both ends of the tie-rod (103) have external threads (see Fig. 1) (see ¶ [0044] “at opposite ends with nuts 104 and 111 threaded onto corresponding thread portions of the bolt 103”);
the hydraulic-disc assembly (Fig. 5) comprises:
a hydraulic-disc (11) and
hydraulic-disc seal rings (seal rings 24 & 25) mounted in a lip seal groove (groove-like recess 22, 23) on the hydraulic-disc (11), and
the hydraulic-disc assemblies (11) and the membrane-cushions (13) are sequentially alternately disposed and coaxially sleeve the outside of the (tie-rod 103) from top to bottom (see Fig. 1);
the number of the hydraulic-disc assemblies (11) is one more than that of the membrane-cushions (13) (see ¶ [0044] “The housing 102 includes alternately spacer elements 11 and filter elements 13, that is between every two spacer elements 11, a filter element 13 is disposed. Only at the opposite ends of the filter element stack, the spacer element 11 is not provided with a filter element 11”; see also Fig. 1);
the top flange (106) and the end flange (105) sleeve the tie-rod (103) and clamp the hydraulic-disc assemblies (Fig. 5) and the membrane-cushions (13) there between (see Fig. 1) (see ¶ [0044] “an outer connecting flange 107 is disposed whereas an outer end flange (105) 108 is disposed on the end disc 106. The filter element stack and the other elements referred to above are held together by a central clamping bolt 103 which extends through corresponding central openings of these elements and which is provided at opposite ends with nuts 104 and 111 threaded onto corresponding thread portions of the bolt 103 for containing the interior of the housing 102.”);
the top flange (106) is in sealing connection with the tie-rod (103) (see Fig. 1, annotated below; the prior art teaches the claim limitation, because the routine function of the apparatus requires that the “top flange sealing shaft sleeve” present between the top flange 106 and the tie-rod 103 create a fluid and pressure tight seal in order to perform reverse osmosis at osmotic pressures).
the upper lock nut (104) is in threaded connection with the top of the tie-rod (103) and located above the top flange (106) (see ¶ [0044] “nuts 104 and 111 threaded onto corresponding thread portions of the bolt 103”);
the upper lock nut (104) is configured to exert downward locking force on the top flange (106);
a gap (see Fig. 1, annotated below) is reserved between the end flange (105) and the tie-rod (103);
the permeate collector (111 around and above outlet port 112) sleeves the tie-rod (103) and is in sealing connection with the lower side of the end flange (105) (see Fig. 1, annotated below), and
a second gap is reserved between the end of the permeate collector (111 around and above outlet port 112) (111) which is adjacent to the end flange (105) and the tie-rod (103) (see Fig. 1, annotated below);
the lower nut is configured to exert an upward locking force (see ¶ [0044] “The filter element stack and the other elements referred to above are held together by a central clamping bolt 103 which extends through corresponding central openings of these elements and which is provided at opposite ends with nuts 104 and 111 threaded onto corresponding thread portions of the bolt 103 for containing the interior of the housing 102.”);
one end of the permeate receiving pipe (112) is fixedly connected to the permeate collector (111 around and above outlet port 112), it is communicated with the second gap between the permeate collector (111 around and above outlet port 112) and the tie-rod (103);
the inner surface of the pressure vessel (102) is respectively in sealing connection (gaskets 113) with the top flange (106) and the end flange (105) (see Fig. 1), and
a third gap is reserved between the hydraulic-discs (11) and the pressure vessel (102) (see Fig. 1);
the water inlet (109) and the concentrate receiving pipe (110) are fixed on the end flange (105), the end flange (105) is provided with a water inlet flow channel and a water outlet flow channel (see Fig. 1, annotated below); and
the water inlet (109) is communicated with the third gap between the hydraulic-discs (11) and the pressure vessel (102) through the water inlet flow channel (see ¶ [0045] “A flow medium 15 entering through the inlet 109 reaches the interior of the housing 102, that is, it flows into the gap between the filter element stack and the interior wall of the housing 102.”; see also Fig. 1, annotated below), and
the concentrate receiving pipe (110) is communicated with a water distribution groove (14) on the hydraulic-discs (11) through the water outlet flow channel (see Fig. 1, annotated below).
FIG. 1

    PNG
    media_image1.png
    879
    1424
    media_image1.png
    Greyscale
HEINE is silent the lower lock nut is separate from the permeate collector, and the lower nut is configured to exert the upward locking force on the permeate collector; and a plurality of water distribution ports are evenly distributed in a circumferential direction on the edge of the lower surface of the top flange (106).
Regarding where the lower lock nut is separate from the permeate collector, and the lower nut is configured to exert an upward locking force on the permeate collector; the reference does not disclose any reason or advantage for the nut (111) to be non-separable. Therefore, like the cap at issue in Dulberg, it is desirable to make the nut removable from the permeate collector in order to separate the outlet connection (112) from the threaded nut to yield the predictable result of making the fluid connection at 112 easier to maintain, by isolating it from the required rotation of the nut during assembly of the apparatus.
Further, it is desirable to make the lower nut removable from the permeate collector to yield the predictable result of allowing the lower nut and the permeate collector to be made from different materials better suited for their use, for example the permeate collector would not need to be made from a material strong enough to apply the required force to maintain a fluid seal and the lower nut would not need to be made from a material resistant to the chemical properties of the permeate fluid.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to separate the lower nut from the permeate collector and configure the lower nut to configured to exert an upward locking force on the permeate collector, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04.V.C.
Regarding a plurality of water distribution ports are evenly distributed in a circumferential direction on the edge of the lower surface of the top flange; MOHN teaches a disk tube filtration modules (see Title) comprising:
a plurality of water distribution ports (17) are evenly distributed in a circumferential direction (see Fig. 10) on the edge of the lower surface of a top flange (4) (see Fig. 2) (see column 3, line(s) 52-56 “ahead of the back pressure plate 4, there is disposed a thrust or distributor plate 16 … This plate 16, which has a dish-shaped construction and rests against the pressure plate 4, is provided with radially directed bores 17”; the radially directed bores 17 read on the claim limitation of the water distribution ports, because the bores 17 are defined three (3) walls on the thrust or distributor plate 16, and one (1) wall on the lower surface of the top plate 4, as such the bores 17 are therefore, distributed circumferentially on the outer circumferential edge of the lower surface of the top flange 4)
in order to distribute the untreated fluid to the top of the membrane stack (see column 3, line(s) 57-61 “In this manner, the untreated water, which arrives via the cylindrical gap 15, can be distributed over the back end face of the stack of filter elements in order to then successively flow through the individual filter elements of the stack.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a plurality of water distribution ports are evenly distributed in a circumferential direction on the edge of the lower surface of the top flange as taught by MOHN in the apparatus of in order to yield the predictable result of distributing the untreated fluid to the top of the membrane stack. MPEP 2143.G.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the top flange of HEINE with a plurality of water distribution ports are evenly distributed in a circumferential direction on the edge of the lower surface of the top flange as taught by MOHN, to yield the predictable results of distributing the untreated fluid to the top of the membrane stack. MPEP 2143.A.
Regarding claim(s) 2, the combination of HEINE and MOHN teaches the apparatus of claim 1.
Heine further teaches wherein the top flange (106) and the end flange (105) are each in sealing connection with the pressure vessel (102) through a lip seal (113) in a mounting groove corresponding to the lip seal, and openings of the two lip seals are oppositely disposed (see Fig. 1).
Regarding claim(s) 4, the combination of HEINE and MOHN teaches the apparatus of claim 1.
Heine further teaches wherein the disc tube reverse osmosis module further comprises:
a tie-rod cushion block (108),
wherein the cushion block (108) sleeves the outer side of the tie-rod (103), and
both ends of the cushion block (108) abut against the upper lock nut (104) and the top flange (106), respectively (see Fig. 1).
Regarding claim(s) 10, the combination of HEINE and MOHN teaches the apparatus of claim 1.
The combination of HEINE and MOHN discloses the claimed invention except for wherein the hydraulic-disc seal ring is made of nitrile rubber, containing the following preparation raw materials in parts by mass: 100 parts of raw nitrile rubber;
0.1-5 parts of liquid nitrile rubber-modified graphene oxide;
60-90 parts of liquid nitrile rubber-modified carbon black;
1-3 parts of anti-aging agent;
2-6 parts of compound vulcanizing agent; and
1-3 parts of accelerator.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date to select a nitrile rubber with the claimed composition, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.
Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of HEINE and MOHN, in further view of EP 3437724 A9 by HEINE (referred to as “HEINE2”; per examiner provided EPO machine translation).
Regarding claim(s) 3, the combination of HEINE and MOHN teaches the apparatus of claim 1.
HEINE further teaches a top flange sealing shaft sleeve (see Fig. 1, annotated above) is disposed between the top flange (106) and the tie-rod (103); and the top flange sealing shaft sleeve sleeves the tie-rod (103) (see Fig. 1, annotated above); and
the inner side of the top flange sealing shaft sleeve is in sealing connection with the tie-rod (103), and the outer side of the top flange sealing shaft sleeve is in sealing connection with the top flange (106) (see Fig. 1, annotated below; the prior art teaches the claim limitation, because the routine function of the apparatus requires that the “top flange sealing shaft sleeve” present between the top flange 106 and the tie-rod 103 create a fluid and pressure tight seal in order to perform reverse osmosis at osmotic pressures); and
the top flange sealing shaft sleeve is provided with an inner seal ring groove for mounting the inner seal ring (see Fig. 1, annotated above).
The combination of HEINE and MOHN is silent as to an inner seal ring in the inner side of the top flange sealing shaft sleeve; and
an outer seal ring of the outer side of the top flange sealing shaft sleeve, and
the top flange sealing shaft sleeve is provided with an outer seal ring groove for mounting the outer seal ring of the sleeve.
However, HEINE2 teaches a disc tube module (see Fig. 1), comprising:
an inner side of a top flange sealing shaft sleeve (29) in a sealing connection with the tie-rod (15) through an inner seal ring (30) in the sleeve (29) (see Fig. 3); and
an outer side of the top flange sealing shaft sleeve (29) is in sealing connection with the top flange (182) through an outer seal ring (175); and
the top flange sealing shaft sleeve (29) is provided with a seal ring groove for mounting an inner seal ring (30) of the sleeve (see Fig. 3); and
the outer seal ring (175) is provided with a seal ring groove (174) for mounting an outer seal ring (175).
However, while, the combination of HEINE and MOHN teaches a “base” device (method, or product), the combination of HEINE and MOHN, upon which the claimed invention can be seen as an “improvement”; HEINE2 teaches a “comparable” device, a disc tube module, that is not the same as the base device; but which has been improved in the same way as the claimed invention, placing sealing rings/gaskets/O-rings in grooves at a contact location between components to form a fluid and pressure tight seal.
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of applying the known method of enhancement, placing sealing rings/gaskets/O-rings in grooves at a contact location between components to form a fluid and pressure tight seal, as taught by HEINE2, in the same way to the device of the combination of HEINE and MOHN, to yield the predictable result of forming a fluid and pressure tight seal between the structural components at the “top end” of the apparatus. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. MPEP 2143.I.C.
Regarding claim(s) 5, the combination of HEINE and MOHN teaches the apparatus of claim 1.
HEINE further teaches an end of the permeate collector (111 around and above outlet port 112) that is away from the end flange (105) is in sealing connection with the tie-rod (103)
a groove (see Fig. 1, annotated above) is disposed at the center of the lower surface of the end flange (105); and the end of the permeate collector (111 around and above outlet port 112) close to the end flange (105) abuts against the bottom of the groove and is in sealing connection with a groove wall.
The combination of HEINE and MOHN is silent to an inner seal ring of the permeate collector; an outer seal ring of the permeate collector; and the permeate collector provided with a seal ring groove for mounting the inner and the outer seal rings.
However, HEINE2 teaches a disc tube module (see Fig. 1), comprising:
an inner seal ring (30) of the permeate collector (28); an outer seal ring (175) of the permeate collector (28); the permeate collector (28) provided with a seal ring groove for mounting the inner seal ring (30); and the outer seal ring (175) is provided with a seal ring groove (171) for mounting an outer seal ring (175).
The combination of HEINE and MOHN teaches a “base” device (method, or product), the combination of HEINE and MOHN, upon which the claimed invention can be seen as an “improvement”; HEINE2 teaches a “comparable” device, a disc tube module, that is not the same as the base device; but which has been improved in the same way as the claimed invention, placing sealing rings/gaskets/O-rings in grooves at a contact location between components to form a fluid and pressure tight seal.
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of applying the known method of enhancement, placing sealing rings/gaskets/O-rings in grooves at a contact location between components to form a fluid and pressure tight seal, as taught by HEINE2, in the same way to the device of the combination of HEINE and MOHN, to yield the predictable result of forming a fluid and pressure tight seal between the structural components at the “end” of the apparatus. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. MPEP 2143.I.C.
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of HEINE and MOHN, in further view of US Patent No. 3794360 to BACHLE et. al.
Regarding claim(s) 6, the combination of HEINE and MOHN teaches the apparatus of claim 1.
HEINE further teaches wherein the hydraulic-disc (11) comprises:
a hydraulic-disc body (11), wherein multiple bulges (29) are arranged on both the front side (118) and back side (119);
the bulges (29) are annularly and uniformly distributed by taking the center (16) of the hydraulic-disc body (11) as the center of a circle (38) (see Figs. 2-3), there are the same cycle numbers of the bulges (29) on the front side (118) and the back side (119) of the hydraulic-disc body (11), and diameters of the cycles of the bulges (29) are mutually corresponding (see ¶ [0054] “The projections 29 on the surface 118, 119 are arranged on pattern points 37 of a plurality of concentric circles 38 of different radii 39 centered at the center 16 of the central opening 12. The distance between adjacent circles 38 may be the same or it may be different.”; because the circles 38 are the same on surfaces 118 and 119 then the budges are the same on the front and back side of the hydraulic-disk as claimed);
radial water distribution ribs (18), wherein multiple radial water distribution ribs (18) are annularly and uniformly distributed by taking the center (16) of the hydraulic-disc body (11) as the center of a circle (see Figs. 2-4), a water distribution groove (14) is formed between two adjacent water distribution ribs (18), and a first end of each radial water distribution rib (18) is fixedly connected with an inner edge (17) of the hydraulic-disc body (11) (see Fig. 4);
an inner support ring (21), wherein a second end of each radial water distribution rib (18) is fixedly connected with the outer edge of the inner support ring (21) (see Fig. 6),
an annular boss is arranged on the front side of the inner support ring (21) (see Fig. 6, annotated below),
a hydraulic-disc seal ring groove (see Fig. 3, groove-like recess 22, 23) is respectively arranged at corresponding positions of the front side and back side of the inner support ring (21) (see Fig. 6, annotated below), the hydraulic-disc seal ring groove (22, 23) is located on the outer side of the annular boss (see Fig. 6, the seal ring grooves 222, 23 are located on the radially outward side of the annular boss),
multiple permeate receiving grooves (19) are annularly and uniformly distributed on the inner surface of the inner support ring (21), the permeate receiving grooves (19) are axial through grooves (see ¶ [0060] “By way of the material-selective separating layer of the filter element 13 … salt-free water permeates through the selective separating layer of the membrane pillow …. exits through the outlet of the filter element 13 into the permeate discharge channel 20 and from flows there via the permeate discharge passages 19 along the clamping bolt 103, see FIG. 1, out of the apparatus 10 via the permeate discharge opening 112.”)
locating pins (31) and locating holes (32) are arranged on the front side and the back side of the annular boss, respectively, and the locating holes (32) are used for allowing insertion of the locating pins (31) (see ¶ [0057] “The pin-like projections 31 of one spacer element 11 fit into the bores 32 of an adjacent spacer element 11 so that large spacer element stacks with membrane pillow filter elements 13 disposed between the spacer elements 11 can be assembled in a highly accurately aligned fashion.”); and
an outer support ring (32, 35), wherein the inner edge of the outer support ring is fixedly connected with the outer edge of the hydraulic-disc body (11) (see ¶ [0058] “Each spacer element includes an outer circumferential edge 34, 35 at both surfaces 118, 119, see FIG. 5,”); and
the inner support ring (21), the outer support ring, the hydraulic-disc body (11), the annular boss and the hydraulic-disc seal ring grooves (22,23) are concentric (see Fig. 5).
The combination of HEINE and MOHN 
    PNG
    media_image2.png
    879
    867
    media_image2.png
    Greyscale
 is silent as to where the depth of the permeate receiving groove is greater than the width of the annular boss;
where there are the same cycle numbers of the bulges (29) on the front side (118) and the back side (119) of the hydraulic-disc body (11), and diameters of the cycles of the bulges (29) are mutually corresponding; and the outer side groove wall of the hydraulic-disc seal ring groove is serrated.
Regarding where the depth of the permeate receiving groove is greater than the width of the annular boss; it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding where the outer side groove wall of the hydraulic-disc seal ring groove is serrated; Bachle teaches an apparatus for fluid sealing with an outer side groove wall (21) of an seal ring (20) groove is serrated (27) (see Fig. 9) in order to form a stronger structural grip between the sealing ring and the groove wall (see column 4, line(s) 25-28 “Reference to FIG. 9 will show that the internal diameter of end fitting 20 is grooved in the form of annular serrations 27 to afford a stronger structural grip on the external diameter of an inner sleeve 21.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the apparatus of the combination of HEINE and MOHN with a serrated groove wall as taught by Bachle, to yield the predictable results of form a stronger structural grip between the sealing ring and the groove wall. MPEP 2143.A.
Regarding claim(s) 7, the combination of HEINE and MOHN teaches the apparatus of claim 6.
HEINE further teaches wherein: the membrane-cushion (13) comprises two reverse osmosis (see Abstract) membrane-cushions (13) (see ¶ [0029] “in order to fully utilize the membrane surface of a membrane pillow, it is advantageous if the membrane pillow comprises a membrane element at both sides.”) and a supporting net (intermediate layer);
supporting net is clamped between the two reverse osmosis membrane-cushions (13) (see ¶ [0030] “membrane elements with the material selective layer and possibly with one or several intermediate layer or layers”); and
the supporting net and the reverse osmosis membrane-cushions (13) has a concentric annular structure (see Fig. 2) (see ¶ [0031] “the membrane pillow for the spacer elements according to the invention has an essentially circular contour”), and
the two reverse osmosis membrane-cushions (13) are connected to the outer edge of the supporting net by ultrasonic welding (see ¶ [0030] “membrane elements with the material selective layer and possibly with one or several intermediate layer or layers were manufactured by ultrasonic welding apparatus”).
Regarding claim(s) 8, the combination of HEINE and MOHN teaches the apparatus of claim 7.
HEINE further teaches wherein the innermost cycle of the bulges (29) on the front side (118) and the back side (119) of the hydraulic-disc body (11) and the corresponding radial water distribution ribs (18) have the same position angles (see Figs. 2-3).
Regarding claim(s) 9, the combination of HEINE and MOHN teaches the apparatus of claim 8.
HEINE further teaches wherein:
there are two position relations of each cycle of the bulges (29) on the front side (118) and the back side (119) of the hydraulic-disc body (11) and the radial water distribution ribs (18);
wherein in:
one position relation is any bulge (29) of the cycle and one radial water distribution rib (18) have the same position angle (see Figs. 2 & 3), and
the other position relation is any bulge (29) of the cycle is located on the position angel of the central surface of the water distribution groove (14), and
the two position relations are distributed alternatively (see Fig. 3, the outer two circles read on this limitation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/ Examiner, Art Unit 1773